Case 1:11-cv-10230-MLW Document 555 Filed 06/21/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
similarly situated,

Plaintiff

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

ARNOLD HENRIQUEZ, MICHAEL T.
COHN,WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly
situated,

Plaintiff

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

THE ANDOVER COMPANIES EMPLOYER
SAVINGS AND PROFIT SHARING PLAN, on
behalf of itself, and JAMES
PEHOUSHEK-STANGELAND and all others
similarly situated,

Plaintiff

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

ORDER

WOLF, D.J.

eer eee ee ee

a ee Oe ed

C.A. No.

C.A. No.

C.A. No.

11-10230-MLW

11-12049-MLW

12-11698-MLW

June 21,

2019
Case 1:11-cv-10230-MLW Document 555 Filed 06/21/19 Page 2 of 2

On May 31, 2019, the court provided a preliminary agenda for
the hearing scheduled to begin on June 24, 2019. See Dkt. No. 543.
Additionally, the court intends to:

(1) Hear argument concerning the impact, if any, that the
Chargois matter should have on the total fee award and/or the
amount to be allocated to Labaton Sucharow LLP.

(2) Hear argument concerning whether the court should
exercise its authority to allocate fees awarded and, if so, how.
See 5 William B. Rubenstein, Newberg on Class Actions §15:23 (5th
ed.) ("[I]t is axiomatic that the court has the ultimate authority
to determine how the aggregate fee is to he allocated among
counsel.").

(3) Discuss a procedure for identifying and resolving
additional matters, if any, as to which there are objections to
the Master's Report and Recommendations, which must be resolved

under Federal Rule of Civil Procedure 53(f).

RY err gs oO Da

UNITED“STATES DISTRICT eh
